DETAILED ACTION
Response to Amendment
Claims 1, 3-4, 6-7, 15 are amended. 
Claims 21-24 are new. 
Claims 5, 9-10, and 20 are cancelled. 
Claims 1-4, 6-8, 11-19 and 21-24 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 11-19, 21-22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buttner (DE 10-2005-054786) in view of Dayong (US 2010/0032584).
Regarding Claim 1, Buttner teaches a method for recognizing an object located in an object space, the method comprising: emitting a distance measuring pulse into the object space by a signal time-of- flight based distance measuring unit [0012; 0014; 0018; 0024; 0029-31]; the object being provided with a marker which, in response to the influence of the distance measuring pulse [0012; 0014; 0018; 0024-31], emits electromagnetic marker radiation in which object information for the object recognition is stored [0012; 0014; 0018; 0024; 0029-31], recording the marker radiation by an electrical radiation detector and the object information for object recognition being assigned to the object [0012; 0014; 0018; 0024-31]. Buttner does not explicitly teach – but Dayong does teach wherein a marker is a fluorescent marker [0033; 0043; 0060]. It would have been obvious to 
Regarding Claim 15, Buttner teaches a  distance measuring system, comprising: a distance measuring unit; an electromagnetic radiation detector; and an evaluation unit [0012; 0014; 0018; 0024-31], which is connected to the radiation detector and to which a detector signal of the radiation detector is thus delivered [0012; 0014; 0018; 0024-31]; wherein the distance measuring system is configured to carry out a method for recognizing an object located in an object space, the method comprising: emitting a distance measuring pulse into the object space by a signal time- of-flight based distance measuring unit [0012; 0014; 0018; 0024-31]; the object being provided with a marker which, in response to the influence of the distance measuring pulse, emits electromagnetic marker radiation in which object information for the object recognition is stored [0012; 0014; 0018; 0024-31], recording the marker radiation by an electrical radiation detector and the object information for object recognition being assigned to the object; wherein the distance measuring unit emits the distance measuring pulse into the object space in the form of electromagnetic distance measuring radiation [0012; 0014; 0018; 0024-31]; wherein the evaluation unit is configured to read out the object information for object recognition from the detector signal and assign it to the object [0012; 0014; 0018; 0024-31]. Buttner does not explicitly teach – but Dayong does teach wherein a marker is a fluorescent marker [0033; 0043; 0060]. It would have been obvious to modify the method of Buttner to use a fluorescent LED marker as these would be distinctive and unique to help avoid interference and improve accuracy.
Regarding Claim 2, Buttner also teaches wherein the distance measuring unit emits the distance measuring pulse into the object space in the form of electromagnetic distance measuring radiation [0012; 0014; 0018; 0024-31].
Regarding Claim 3, Buttner also teaches wherein the fluorescent marker is a passive marker which emits the marker radiation in response to excitation with the distance measuring radiation [0012; 0014; 0018; 0024-31]. Dayong also teaches this limitation in [0033; 0043; 0060-61]. It would have been obvious to modify the method of Buttner to use a fluorescent LED marker as these would be distinctive and unique to help avoid interference and improve accuracy.
Regarding Claim 4, Buttner also teaches wherein the marker radiation differs in its spectral properties from the distance measuring radiation [0012; 0014; 0018; 0024-31].
Regarding Claim 7, Buttner, as modified, also teaches wherein the fluorescent marker is an active marker having an electrical radiation receiver and an electrical radiation emitter, the activation of the active marker configured to be activated by irradiation of the radiation receiver from the distance measuring radiation and further configured to emit … in response to said activation [0012; 0014; 0018; 0024-31]. Dayong also teaches this limitation in [0033; 0043; 0060-61]. It would have been obvious to modify the method of Buttner to use a fluorescent LED marker as these would be distinctive and unique to help avoid interference and improve accuracy.
Regarding Claim 11, Buttner also discloses wherein a spectral intensity distribution of the marker radiation has at least one overlap with a spectral intensity distribution of the distance measuring radiation, and the radiation detector with which the marker radiation is recorded is also used to record a part, reflected back from the object space, of the distance measuring radiation [0012; 0014; 0018; 0024-31].
Regarding Claim 12, Buttner also teaches wherein a part of the distance measuring radiation is reflected back at the object as an echo pulse to the distance measuring unit, the active marker emitting the marker radiation in such a way that this echo pulse is amplified [0012; 0014; 0018; 0024-31].
Regarding Claim 13, Buttner also discloses objects which are assigned to different object classes are provided with markers, wherein the respective marker radiation of which respectively different object information is stored [0012; 0014; 0018; 0024-31].
Regarding Claim 14, Buttner also discloses wherein at least some of the markers are integrated in units which can be carried on the body [[0012; 0014; 0018; 0024-31]. Dayong also teaches this limitation in [0033; 0043; 0060-61].
Regarding Claim 16, Buttner also discloses wherein the radiation detector comprises a multiplicity of sensitive sensor faces, which are configured relative to one another respectively in order to detect a different spectral range, preferably by correspondingly different filtering [0012; 0014; 0018; 0024-31].
Regarding Claim 17, Buttner also discloses wherein the radiation detector comprises a multiplicity of sensitive sensor faces, which are configured relative to one another respectively in order to detect a different segment of the object space [0012; 0014; 0018; 0024-31].
Regarding Claim 18, Buttner also discloses wherein the radiation detector comprises a multiplicity of sensitive sensor faces, which are configured relative to one another respectively in order to detect a different segment of the object space by allocation of common imaging optics [0012; 0014; 0018; 0024-31].
Regarding Claim 19, Buttner also discloses wherein the distance measuring unit comprises an infrared source for emission of the distance measuring radiation [0012; 0014; 0018; 0024-31].
Regarding Claim 21, Buttner does not explicitly teach – but Dayong does teach a phosphorescent marker [0033; 0043; 0060-61]. It would have been obvious to modify the method of Buttner to use a fluorescent LED marker as these would be distinctive and unique to help avoid interference and improve accuracy.
Regarding Claims 22 and 24, Buttner does not explicitly teach - but Dayong does teach a light emitting diode [0033; 0043; 0060-61]. It would have been obvious to modify the method of Buttner to use a fluorescent LED marker as these would be distinctive and unique to help avoid interference and improve accuracy.

Claims 1-4, 7, 11-19, 21-22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geduld (DE 4,413,886) in view of Dayong (US 2010/0032584).
Regarding Claim 1, Geduld teaches a method for recognizing an object located in an object space, the method comprising: emitting a distance measuring pulse into the object space by a signal time-of- flight based distance measuring unit [Column 4]; the object being provided with a marker which, in response to the influence of the distance measuring pulse [Column 5], emits electromagnetic marker radiation in which object information for the object recognition is stored [Column 3, 6], recording the marker radiation by an electrical radiation detector and the object information for object recognition being assigned to the object [Column 6]. Geduld does not explicitly teach – but Dayong does teach wherein a marker is a fluorescent marker [0033; 0043; 0060]. It would have been obvious to modify the method of Geduld to use a fluorescent LED marker as these would be distinctive and unique to help avoid interference and improve accuracy.
Regarding Claim 15, Geduld teaches a  distance measuring system, comprising: a distance measuring unit; an electromagnetic radiation detector; and an evaluation unit [Column 4], which is connected to the radiation detector and to which a detector signal of the radiation detector is thus delivered [Column 5]; wherein the distance measuring system is configured to carry out a method for recognizing an object located in an object space [Column 3], the method comprising: emitting a distance measuring pulse into the object space by a signal time- of-flight based distance 
Regarding Claim 2, Geduld also teaches wherein the distance measuring unit emits the distance measuring pulse into the object space in the form of electromagnetic distance measuring radiation [Column 6].
Regarding Claim 3, Geduld also teaches wherein the marker is a passive marker which emits the marker radiation in response to excitation with the distance measuring radiation [Column 3, 6]. Dayong also teaches this limitation in [0033; 0043; 0060-61]. It would have been obvious to modify the method of Buttner to use a fluorescent LED marker as these would be distinctive and unique to help avoid interference and improve accuracy.
Regarding Claim 4, Geduld also teaches wherein the marker radiation differs in its spectral properties from the distance measuring radiation, i.e. the object information is wavelength-encoded [Column 3, 6].
Regarding Claim 6, Geduld also teaches a marker is provided on the basis of quantum dots. It would have been obvious to use a fluorescent /quantum dots marker as these would be distinctive and unique to help avoid interference and improve accuracy. 
Regarding Claim 7, Geduld also teacheswherein the marker is an active marker having an electrical radiation receiver and an electrical radiation emitter, the radiation emitter emitting the marker radiation in response to activation of the active marker by irradiation of the radiation receiver with the distance measuring radiation [Column 3, 6]. Dayong also teaches this limitation in [0033; 0043; 0060-61]. It would have been obvious to modify the method of Buttner to use a fluorescent LED marker as these would be distinctive and unique to help avoid interference and improve accuracy.
Regarding Claim 8, Geduld also teacheswherein a time offset between the activation by irradiation and the emission of the radiation emitter is at most 100 ns [Column 6]. 
Regarding Claim 11, Geduld also teaches wherein a spectral intensity distribution of the marker radiation has at least one overlap with a spectral intensity distribution of the distance measuring radiation, and the radiation detector with which the marker radiation is recorded is also used to record a part, reflected back from the object space, of the distance measuring radiation [Column 3-4].
Regarding Claim 12, Geduld also teaches a part of the distance measuring radiation is reflected back at the object as an echo pulse to the distance measuring unit, the active marker emitting the marker radiation in such a way that this echo pulse is amplified [Column 3-4].
Regarding Claim 13, Geduld also teaches objects which are assigned to different object classes are provided with markers, wherein the respective marker radiation of which respectively different object information is stored [Column 4-5].
Regarding Claim 14, Geduld also teaches wherein at least some of the markers are integrated in units which can be carried on the body [Column 4-5]. Dayong also teaches this limitation in [0033; 0043; 0060-61]. 
Regarding Claim 16, Geduld also teaches wherein the radiation detector comprises a multiplicity of sensitive sensor faces, which are configured relative to one another respectively in order to detect a different spectral range, preferably by correspondingly different filtering [Column 3-4].
Regarding Claim 17, Geduld also teaches wherein the radiation detector comprises a multiplicity of sensitive sensor faces, which are configured relative to one another respectively in order to detect a different segment of the object space [Column 4-5].
Regarding Claim 18, Geduld also teaches wherein the radiation detector comprises a multiplicity of sensitive sensor faces, which are configured relative to one another respectively in order to detect a different segment of the object space by allocation of common imaging optics [Column 4-5].
Regarding Claim 19, Geduld also teaches wherein the distance measuring unit comprises an infrared source for emission of the distance measuring radiation [Column 5-6]. 
Regarding Claim 21, Geduld does not explicitly teach – but Dayong does teach a phosphorescent marker [0033; 0043; 0060-61]. It would have been obvious to modify the method of Geduld to use a fluorescent LED marker as these would be distinctive and unique to help avoid interference and improve accuracy.
Regarding Claims 22 and 24, Geduld does not explicitly teach - but Dayong does teach a light emitting diode [0033; 0043; 0060-61]. It would have been obvious to modify the method of .

Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buttner (DE 10-2005-054786) and Dayong (US 2010/0032584), as applied to claim 1 above, and further in view of Geduld (DE 4,413,886).
Regarding Claim 6, Buttner does not explicitly teach – but Geduld does teach wherein the passive marker is a fluorescent marker [Column 5]… fluorescent marker is provided on the basis of quantum dots. It would have been obvious to modify the method of Buttner to use a fluorescent /quantum dots marker as these would be distinctive and unique to help avoid interference and improve accuracy. 
Regarding Claim 8, Buttner does not explicitly teach – but Geduld does teach wherein a time offset between the activation by irradiation and the emission of the radiation emitter is at most 100 ns [Column 6]. It would have been obvious to modify the method of Buttner to control offset to improve accuracy. 

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buttner (DE 10-2005-054786) and Dayong (US 2010/0032584), as applied to claim 1 and 22 above, and further in view of Abramson (US 2015/0342723).
Regarding Claim 23, Buttner does not explicitly teach – but Abramson does teach a photodiode [0158; 0188-89]. It would have been obvious to modify the system and method of Buttner to include a photodiode in order to accurately detect the time of flight and return of the emitted pulse. 
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geduld (DE 4,413,886). and Dayong (US 2010/0032584), as applied to claim 1 and 22 above, and further in view of Abramson (US 2015/0342723).
Regarding Claim 23, Buttner does not explicitly teach – but Abramson does teach a photodiode [0158; 0188-89]. It would have been obvious to modify the system and method of Buttner to include a photodiode in order to accurately detect the time of flight and return of the emitted pulse. 

Response to Arguments
Applicant’s arguments with respect to claims 1 and 15 have been considered but are moot because the arguments do not apply to the specific combination of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553. The examiner can normally be reached M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES R. HULKA
Primary Examiner
Art Unit 3645


/JAMES R HULKA/Primary Examiner, Art Unit 3645